— Orders, Supreme Court, Bronx County (Lewis Friedman, J.), entered January 27, 1992 and April 16, 1992, which, respectively, denied the petitioner’s motions for leave to serve a late notice of claim, and for leave to renew and reargue its prior decision, unanimously affirmed, without costs.
The petitioner slipped from a chair while working at P.S. 32 in the Bronx on January 3, 1991. The petitioner completed a Comprehensive Accident Report and an Employee’s Notice of Injury Report that day. On July 8, 1991, the petitioner filed a notice of claim, which the respondent disallowed as untimely. The IAS Court thereafter denied the petitioner’s motion to file a late notice of claim. We agree.
While General Municipal Law § 50-e and Education Law § 3813 permit, on a proper showing, the filing of a late notice of claim, petitioner failed to proffer a reasonable excuse for the delay, and also failed to show that respondent had actual notice of the facts surrounding the accident, in particular the basis of the claim of negligence against it (see, Matter of Green v New York City Hous. Auth., 180 AD2d 586). Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.